Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
        Previous office action is withdrawn due to canceled claims 1-11 were inadvertently examined.  Instead, claims 12-30 are being examined on the merits.  The delay in prosecution is regretted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 28-30 are rejected under 35 U.S.C. 102(a1) as being anticipated by Germanovsky (USPUB. 2017/0203811 A1).
	Germanovsky discloses all of the structural as claimed, a powered wheeled riding device, comprising:
a first chassis part (204) supporting a first wheel and a first drive motor (not shown), the first motor being configured to drive the first wheel;
a second chassis part (206) supporting a second wheel and a second drive motor (not shown), the second motor being configured to drive the second wheel; and
an insert (110);
wherein the first chassis part, second chassis part and insert are coupled together with the 
insert sandwiched between the first chassis part and the second chassis part; and
wherein the first chassis part, second chassis part and insert are each rotatable relative to one another about a common axis [para 0027].

In re claim 28, Germanosky discloses powered wheeled riding device, comprising:
a first chassis part defining a first footpad and supporting a first wheel and a first drive motor, the first drive motor configured to drive the first wheel;
a second chassis part defining a second footpad and supporting a second wheel and a second drive motor, the second drive motor configured to drive the second wheel;
the first chassis part and the second chassis part supported on an axle and configured to rotate about the axle relative to one another;
a controller [para 0044] configured to direct operation of the first drive motor and the second drive motor depending on rotational positions of the first chassis part and the second chassis part;
an insert (corresponding structure to element 110) sandwiched between the first chassis part and the second chassis part; and
an elongated post extending from the insert;
wherein the first chassis part, second chassis part and insert are each rotatable relative to one another [para 0027].
In In re claim 29, Germanosky discloses a themed toy device (corresponding to a riding structure of figure 8) is supported by the elongated post.

In In re claim 30, Germanosky discloses a riding frame (figure 8) supported by the elongated post and having at least one wheel (306), the riding frame defining a seat portion (332).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Germanovsky and further in view of Shang (USPN. 10,800,472 B2).
Germanovsky is disclosed above but does not explicitly teach an axle that is aligned with the common axis.
Shang teaches a balanced scooter using shaft sleeve (610 corresponding to an axle) and bearings (620) for supporting and connecting the first and second parts of the chassis and further allowing the two parts to rotate relative to each other.
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify balanced vehicle of Germanovsky to include a supporting axle as taught by Shang, for the reasons set forth above.
In re claims 14-15 and 17, modified Germanovsky meets all of the claimed limitations.
In re claim 18, Germanovsky discloses a mount portion (figure 5a) configured to receive a mount post of a detachable portion.
	In re claim 19, Germanovsky discloses the mount portion is sized and configured to receive a keyed portion of the mount post in a manner so that a position of the mount post relative to the insert is fixed.
	In re claim 20, Germanovsky does not teach the mount post has a non-circular cross section at the keyed portion.  However, [para 0032] of Germanovsky discloses that it would be apparent to one skilled in the art to modify the connection as seem fit.


Allowable Subject Matter
         Claims 16 and 21-27 are objected to as being dependent upon a rejected base claim, but would be allowed if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
         The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure and are cited of interest. 
         Any inquiry concerning this communication or earlier communication from the examiner should be directed to Anthony H. Winner whose telephone number is (571) 272-6654.  The examiner can normally be reached on Monday-Friday from 10:00 am to 6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Minnah Seoh, can be reached at (571) 270-7778.  The fax phone number for the organization where this application or proceeding is (571) 273-8300. 
         Information regarding the status of an application may be obtained from the Patent Application Information-Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TONY H WINNER/Primary Examiner, Art Unit 3611